Name: Council Regulation (EC) No 2703/1999 of 14 December 1999 amending Regulation (EC) No 2596/97 extending the period provided for in Article 149(1) of the Act of Accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: marketing;  European construction;  Europe;  processed agricultural produce
 Date Published: nan

 Important legal notice|31999R2703Council Regulation (EC) No 2703/1999 of 14 December 1999 amending Regulation (EC) No 2596/97 extending the period provided for in Article 149(1) of the Act of Accession of Austria, Finland and Sweden Official Journal L 327 , 21/12/1999 P. 0011 - 0011COUNCIL REGULATION (EC) No 2703/1999of 14 December 1999amending Regulation (EC) No 2596/97 extending the period provided for in Article 149(1) of the Act of Accession of Austria, Finland and SwedenTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149(2) thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Whereas:(1) The second paragraph of Article 1 of Regulation (EC) No 2596/97(3) extends until 31 December 1999 the period during which transitional measures may be adopted with regard to the fat content requirements for milk intended for human consumption in Finland and Sweden; the difficulties in adapting to the Community rules which necessitated those transitional measures could not be resolved before 31 December 1999;(2) It is therefore necessary to make use of the possibility afforded by the 1994 Act of Accession to extend the period in question; an additional period of four years seems appropriate;(3) There should also be a mid-term examination of the progress made by those Member States in applying the Community rules,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 2596/97, the second paragraph shall be replaced by the following: "However, with regard to the requirements relating to the fat content of milk for human consumption produced in Finland and Sweden, the period is hereby extended until 31 December 2003.Finland and Sweden shall notify the Commission before 31 December 2001 of the measures adopted with a view to adapting to the Community rules. On that basis the Commission shall present to the Council a report on the progress made by the Member States concerned."Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ C 342, 30.11.1999, p. 35.(2) Opinion delivered on 2 December 1999 (not yet published in the Official Journal).(3) OJ L 351, 23.12.1997, p. 12.